NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



RAYNESSA PARRIS,                            )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D18-1932
                                            )
SHANTA BUTLER,                              )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 8, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Lisa D. Campbell, Judge.

Tarya A. Tribble of Tribble Law Center,
P.A., Riverview, for Appellant.

Ingrid M. Hooglander of Brandon Legal
Group, Brandon (withdrew after briefing),
for Appellee.



BLACK, Judge.

             Raynessa Parris, the Wife, appeals from two orders entered in favor of

Shanta Butler, the Husband. The orders require the parties' children to be returned

from St. Croix to Florida, grant majority time-sharing to the Husband, and establish a
temporary time-sharing plan.1 Because the trial court abused its discretion in entering

these orders, we reverse.

              The Husband filed the petition for dissolution on December 14, 2017. In

the petition, the Husband alleged that the Wife had traveled with the parties' minor

children, born in August 2014 and December 2015, to St. Croix on August 21, 2017,

and that the Wife and children remained in St. Croix. The Husband sought shared

parental responsibility, time-sharing, and an injunction "to require the Wife to

immediately return the minor children to" Florida and "to prevent their removal from the

jurisdiction" through the conclusion of the case. On January 8, 2018, the Husband filed

a motion for return of the children to Florida and for entry of a temporary parenting plan.

Specifically, the Husband sought an order enjoining the parties from removing the

children from Florida and establishing a temporary parenting plan affording him majority

time-sharing. Following a hearing at which the Husband was the sole witness because

the Wife appeared telephonically from St. Croix and could not provide sworn testimony,

the court found that it had jurisdiction over the parties and the children and orally

granted the motion to the extent that the court ordered the children to be returned to

Florida within two weeks and required the surrender of their passports. The court also

granted the Husband majority time-sharing.

              Prior to the entry of a written order on the motion, the Wife filed an

emergency motion for reconsideration. The Wife contended that the court's order was




              1The  orders are titled "Order on Wife's Verified Emergency Motion for
Reconsideration and Husband's Response to Wife's Verified Emergency Motion for
Reconsideration" and "Order on Husband's Amended Emergency Motion for Return of
Child[ren] to Hillsborough County and for Entry of Temporary Parenting Plan."


                                            -2-
entered without sufficient evidence. The court then stayed enforcement of its initial

order, pending a hearing on the Wife's motion for reconsideration. An evidentiary

hearing was held on the Wife's motion in April 2018. The Wife, her mother, the Wife's

ex-husband, and the Husband testified, and the court took notice of the Husband's prior

testimony. The majority of the testimony at the April hearing was not directly related to

the children or their best interests.

              The day after the hearing, while the parties were present in court, the

court orally pronounced its ruling on the motion for reconsideration; the written order

was entered thereafter. In its oral pronouncement, the court stated that both parties

"acknowledged that after a great deal of discussion and the discussion about long-term

family plans that they thought it was in the [W]ife's best interest to transition to St.

Croix." In the written order, the court acknowledged that the relocation of the children

predated the petition for dissolution such that the relocation statute, section 61.13001,

Florida Statutes (2017), did not apply; however, the court reiterated its jurisdiction over

the children and its obligation to address the best interests of the children as they

pertain to the establishment of a parenting plan including time-sharing. After expressly

considering most of the statutory best-interest factors, see § 61.13(3), the court ordered

that it was in the best interests of the children to remain in St. Croix until school

released for the summer or no later than June 1, 2018, at which point the children would

be returned to Florida and the ordered time-sharing plan would take effect. The court

contemporaneously entered its order on the Husband's motion for return of the children.

The court directed that the children be returned to Florida and not be removed from the




                                             -3-
state without leave of the court and that their passports should be held by the

Husband's attorney or in the registry of the court.

              The Wife first contends that the trial court reversibly erred in failing to

consider the relocation factors set forth in section 61.13001(7). This court has

repeatedly stated that even in cases in which relocation is not strictly at issue, the

relocation factors should be considered at the earliest opportunity in determining the

best interests of the children under section 61.13. See Decker v. Lyle, 848 So. 2d 501,

503 (Fla. 2d DCA 2003); Mian v. Mian, 775 So. 2d 357, 358 (Fla. 2d DCA 2000). It is

clear from the record that the trial court only considered the relocation factors to the

extent that they overlap with the section 61.13 best-interest factors. On review of the

evidence presented at the hearings, we are not convinced that the court would have

ordered the children's return to Florida had the court considered each of the relocation

factors as it is required to do.2 See Cecemski v. Cecemski, 954 So. 2d 1227, 1228 (Fla.

2d DCA 2007) ("[W]e find that the facts in virtually every pertinent matter of

consequence do not provide substantial competent evidence to support the trial court's

findings . . . ."); cf. Mian, 775 So. 2d at 359 ("The record demonstrates that the trial

judge considered . . . the effects of the temporary move to Atlanta on the child . . . . We




              2As an example, although the court determined that the Wife had been the
primary caregiver for the children, the court did not consider "[t]he nature, quality, extent
of involvement, and duration of the child[ren]'s relationship" with the Wife or how the
children's ages and developmental stages (at three and four years old) would be
impacted by a move away from the primary caregiver. See § 61.13001(7)(a), (b).
Further, although the court found that historically the parties cared for the children
themselves, the court apparently disregarded the undisputed testimony that if the
Husband were given primary time-sharing the children would be in daycare or preschool
from at least 10:00 a.m. until 6:00 p.m. daily while the Husband worked; the Husband
had no extended family nearby who could assist him in caring for the children.


                                             -4-
are convinced that the decision to award temporary custody to the mother was correct

and would not have been different had the judge discussed each enumerated section of

the statute in turn.").

               The Wife also contends that the trial court abused its discretion in entering

time-sharing and injunctive orders without evidence to support them. See Liguori v.

Liguori, 210 So. 3d 117, 119 (Fla. 2d DCA 2016) (reviewing a temporary time-sharing

plan for competent substantial evidence (quoting Schwieterman v. Schwieterman, 114
So. 3d 984, 987 (Fla. 5th DCA 2012))); see also Hoff v. Hoff, 100 So. 3d 1164, 1168

(Fla. 4th DCA 2012) (stating that "[t]he goal of temporary relief hearings . . . is to

promote stability in the lives of children while the divorce is pending" and reviewing

temporary time-sharing orders for competent substantial evidence). The Wife asserts

that the evidence presented favors majority time-sharing with her and alternatively that

the evidence was insufficient to fully develop the issue of time-sharing.

               The section 61.13 best-interest factors expressly considered by the court

were found to weigh in neither party's favor. And although the court outlined its

rationale as to some factors, it failed to address others, including factors for which

unrefuted evidence was presented. As a result, we cannot conclude that the court

actually considered all of the best-interest factors and the evidence presented. Further,

many of the court's findings are simply unsupported by competent substantial

evidence.3 See, e.g., D.M.J. v. A.J.T., 190 So. 3d 1129, 1133 (Fla. 2d DCA 2016).



               3The  court's findings with regard to one child having special needs,
identified as "a significant speech delay," are unsupported by competent evidence. The
court's determination that the Wife unreasonably delayed taking the oldest child to be
evaluated is likewise unsupported; the court wholly ignored the unrefuted evidence that
the Wife had to obtain a referral in order to have the child evaluated by a specialist and


                                             -5-
                The trial court failed to consider the statutory relocation factors in ordering

that the children be returned to Florida, and its determination that the best interests of

the children are served by their being in Florida to effectuate a time-sharing plan is not

supported by the evidence presented at the hearings. Accordingly, we reverse the

"Order on Wife's Verified Emergency Motion for Reconsideration and Husband's

Response to Wife's Verified Emergency Motion for Reconsideration" and the "Order on

Husband's Amended Emergency Motion for Return of Child[ren] to Hillsborough County

and for Entry of Temporary Parenting Plan." On remand, the court shall consider the

statutory relocation factors and the evidence before it in determining the best interests

of the children. See Decker, 848 So. 2d at 503. While we understand "the need to

minimize disruptions to the custodial arrangements for the child[ren]," we nevertheless

must require the trial court to decide the issue of temporary time-sharing "based upon

the best interests of the child[ren] and not as a sanction for the conduct of either of the

parties." Id.

                Reversed and remanded.

NORTHCUTT and MORRIS, JJ., Concur.



had done so. Further, there is simply no evidence supporting the court's determination
that the children's education and welfare could be "best" met in Florida rather than in St.
Croix. See Cecemski, 954 So. 2d at 1229 (noting that the trial court's finding with
regard to a pertinent section 61.13 factor was "supposition or conjecture, which
axiomatically [could not] support the [court's] conclusion"). The evidence affirmatively
established that the parties had agreed and intended to relocate to St. Croix in the near
future. Additionally, the court determined that "at least on a temporary basis, it is in the
best interest of the children to remain in St. Croix." Yet there is no discussion of how
the children's best interests would change as of June 1, 2018, the date the court
required the children's return to Florida and the implementation of the time-sharing plan.
Cf. Arthur v. Arthur, 54 So. 3d 454, 459 (Fla. 2010) ("[A] 'prospective-based' [best
interests] analysis is unsound.").



                                              -6-